The record conclusively demonstrates that petitioner exercised diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]), but that despite its efforts, respondent failed to realistically plan for the child’s future (Matter of Star Leslie W., 63 NY2d 136). In particular, the record indicates that the agency made reasonable efforts to assist respondent in locating suitable housing, obtaining psychological counseling, and developing her parenting skills. That respondent was unable to overcome her shortcomings is not the fault of petitioner, which "is not charged with a guarantee that the parent succeed in overcoming his or her predicaments.” (Matter of Sheila G., 61 NY2d 368, 385.)
We have considered the remaining arguments and find them to be without merit. Concur — Carro, J. P., Milonas, Rosenberger and Ellerin, JJ.